



EXHIBIT 10.7






RETIREMENT AGREEMENT


THIS RETIREMENT AGREEMENT (this “Agreement”) is entered into as of June 29,
2016, by and between Assurant, Inc. (the “Company”) and Steven C. Lemasters (the
“Employee”).


WHEREAS, the Employee holds the position of Executive Vice President of the
Company and President and Chief Executive Officer of the Company’s Assurant
Solutions;


WHEREAS, as of February 16, 2016, the Employee ceased to hold the position of
President and Chief Executive Officer of Assurant Solutions but remained
employed as Executive Vice President of the Company (the latter position and all
offices and directorships that the Employee holds with any affiliate or
subsidiary of the Company being hereafter referred to as the Employee’s
“Executive Positions”);


WHEREAS, on July 1, 2016 (the “Retirement Date”), the Employee will retire and,
without abrogating, diminishing or otherwise relinquishing any vested retirement
or other benefits or payments to which the Employee is entitled under the terms
of applicable plans and award agreements (except as provided in Section 2.A),
the Employee and the Company wish to terminate the employment relationship
between them on the terms set forth in this Agreement and to agree to certain
post- employment covenants;


NOW, THEREFORE, in consideration of the mutual covenants, promises and
representations in this Agreement and the execution of a release in the form
attached as in Exhibit A hereto, the parties hereto agree as follows:


1.
Termination of Employment



The Employee’s employment with the Company shall cease effective as of the
Retirement Date. As of the Retirement Date, the Employee resigns from his
Executive Positions. From and after the Retirement Date, the Employee shall not
hold any office or position with, nor maintain any other status as an employee
or agent of, the Company or any subsidiary or affiliate of the Company.
Effective on the Retirement Date, all agreements between the Employee and the
Company or any subsidiary thereof are hereby terminated and shall be of no
further force and effect, provided, however, that this sentence does not in any
way limit and shall have no effect on any rights that the Employee may have, or
on any obligations that the Company may have to the Employee, under the
Company’s benefit plans (including qualified and nonqualified pension plans) as
provided in Section 3, below or the Employee’s rights and entitlement to his
awards previously granted under the Assurant Long-Term Equity Incentive Plan
(“ALTEIP”) as provided in Section 4, below, in accordance with the terms of the
ALTEIP and the applicable award agreements.
2.
Severance



A.Severance Amount. The Company shall pay to the Employee, as severance pay in
connection with termination of employment, an aggregate amount of $1,170,000
(the “Severance Amount”).    The Severance Amount shall be payable in eighteen
(18) consecutive monthly installments of $65,000





--------------------------------------------------------------------------------





each, the first payment to be made on or around August 15, 2016 and the other
payments to be made on the fifteenth (or the last business day immediately
preceding the fifteenth) of each succeeding month thereafter. Each such payment
shall be subject to applicable tax withholding requirements. The Severance
Amount shall be in lieu of any other Severance Amounts to which the Employee may
be entitled under the Assurant, Inc. Change of Control Employment Agreement for
Divisional Officers by and between the Company and the Employee dated January 1,
2009 and under any other severance plan, program or policy of the Company or any
subsidiary.


B.Pro-Rated Bonus.    As additional severance pay in connection with termination
of employment, on the date of the first monthly payment made under Section 2.A,
above, the Company shall pay to the Employee a lump sum of $292,500 (the
“Pro-Rated Bonus”). The Pro- Rated Bonus is equal to a 2016 pro-rated bonus as
of the Retirement Date at the Employee’s target incentive opportunity under the
Company’s Executive Short-Term Incentive Plan (the “ESTIP”). For avoidance of
doubt, the Employee shall not be entitled to any payment under the ESTIP on or
after the Retirement Date. The Pro-Rated Bonus and the Severance Amount in
Section 2.A are referred to herein as the “Severance Payments.”


    C. Other Entitlements. The Employee shall retain his office and use of his
administrative assistant through the Retirement Date and, in addition to the
entitlements set forth in Sections 3 and 4, below, the Employee shall receive
(i) his base salary which remains unpaid through the Retirement Date, and (ii)
reimbursement for any unreimbursed business expenses accrued through the
Retirement Date.


3.
Employee Benefits



A.Nonqualified Plans. The Employee shall be entitled to payment of his accrued
benefits as of the Retirement Date pursuant to the terms of the Assurant
Executive 401(k) Plan, the Assurant Executive Pension Plan, the Assurant
Deferred Compensation Plan and the Assurant Supplemental Executive Retirement
Plan (the “Plans”).


B.Payment in Lieu of COBRA Continuation. On the date of the first monthly
payment made under Section 2, above, the Company shall pay to the Employee a
lump sum of $38,631, to
provide the Employee with an amount that, after tax, will approximate eighteen
(18) months of Company contributions toward any group medical, dental, vision
and/or prescription drug plan benefits to which the Employee and/or the
Employee’s eligible dependents would be entitled to under Section 4980B of the
Internal Revenue Code (“COBRA”).


C.Other Benefits. Except as specifically provided herein, this Agreement shall
have no effect on the rights of the Employee to payments or other benefits due
to the Employee pursuant to the terms of any employee benefit plans of the
Company, including, without limitation the tax- qualified pension plans and
retiree medical plans in which the Employee participates, but not including the
Company’s severance plan. The Employee shall be entitled to receive such
benefits and payments to which the Employee is entitled pursuant to the terms of
such employee benefit plans. No portion of the Severance Payments shall be taken
into account in determining the amount of any such employee benefit. Within
fifteen (15) days after the Retirement Date, the Company shall pay the Employee
for his accrued but unused paid time off pursuant to the Company’s policy.


4.
Equity Rights



A.Trading Restrictions. Effective immediately following the Retirement Date, the
Employee shall no longer be subject to the Company’s securities trading
policies. The Employee is reminded, however, that trading on the basis of
material non-public information, or providing such information to others so





--------------------------------------------------------------------------------





that they may trade, may be a violation of the federal securities laws.


B.Stock Ownership Requirements. Effective immediately, the Employee shall no
longer be subject to the Company’s stock ownership policy for the Company’s
executive employees (but he shall be subject to the Company’s insider trading
policies through and including the Retirement Date).


C. Treatment of Outstanding Long Term Incentive Awards. The Employee is entitled
to “retirement” treatment under the ALTEIP, and, as such, all restricted stock
units granted before 2016 (and any dividend equivalents accrued to date) shall
fully vest on the Retirement Date and his performance share units shall fully
vest on the Retirement Date subject to attainment of the applicable performance
goals, with the delivery date for such awards as provided in the ALTEIP and the
applicable award agreement.


5.
Employee Covenants



A.Confidential Information. The Employee shall not, (a) except as required by
law or by order of a government agency or court of competent jurisdiction or in
connection with any dispute between us, disclose to any person, firm,
corporation or other business entity any Confidential Information (as defined
herein) proprietary to the Company concerning the business, finances, products,
services, operations, clients, employees, affairs or prospects of the Company or
any subsidiary or affiliate thereof, for any reason or purpose whatsoever, or
(b) make use of any Confidential Information for personal purposes or for the
benefit of any person, firm, corporation or other entity except the Company or
any subsidiary or affiliate thereof.    “Confidential Information” means
information not generally known or available outside the Company and information
entrusted to the Company in confidence by third parties. Confidential
Information includes but is not limited to Company inventions, technical data,
trade secrets, know-how, research, product or service ideas or plans, software
codes and designs, processes, network agreements, provider or network discounts,
contract terms, formulas, techniques, lists of or information relating to
suppliers, intermediaries (including brokers and agents) and customers, prices,
costs, coverages, employee compensation arrangements, pricing methodologies,
cost data, market share data, marketing plans, licenses, strategic plans,
internal annual or long-term plans, program information, business plans,
financial forecasts, non-public financial data, budgets and all other non-public
business information disclosed to the Employee by the Company or of which the
Employee learned while in the employ of the Company.


The Company and the Employee agree that all public or internal statements or
announcements regarding the Employee’s departure from the Company, whether made
by the Company, its officers and/or directors or the Employee will be consistent
with the Employee’s decision to retire from the Company. Further, except as is
necessary to obtain new employment or as required by law or by order of a
government agency or court of competent jurisdiction, and/or in connection with
any dispute between us. Unless and until this Agreement has been made public by
filing with the Securities and Exchange Commission, the Employee will not
disclose the contents or substance of this Agreement or the Release (as defined
in Section 8 hereof) to anyone except his immediate family or any tax, legal or
other counsel he has consulted regarding the meaning or effect hereof or
thereof, and he will instruct each of the foregoing not to disclose the same.
Within ten (10) calendar days following the Retirement Date, the Employee shall
return to the Company any documents, records, files and other information
(whether recorded or stored in paper or electronic form) and any property
belonging or relating to the Company, its affiliates, customers, clients or
employees. The Employee acknowledges that all such materials are, and will
remain, the exclusive property of the Company, and the Employee may not retain
originals or copies of such materials. Notwithstanding the foregoing, the
Employee shall be entitled to retain his personal papers, photos, and work
videos, his contact lists, and any information or documents relating to his
compensation or which he reasonably believes is necessary for his personal tax
return preparation.







--------------------------------------------------------------------------------





B.Non-Solicitation. For a period of eighteen (18) months following the
Retirement Date, the Employee shall not, whether on his own behalf or on behalf
of or in conjunction with any other person or entity, acting in any capacity
whatsoever, directly or indirectly, (1) solicit for employment or hire any
employee who is employed by the Company or any subsidiary or affiliate thereof
as of the Retirement Date or attempt to persuade or influence any such employee
to leave the employ of the Company or any subsidiary or affiliate thereof or to
be employed by (or to serve as an agent, consultant or independent contractor
for) any other person or entity, or (2) solicit or attempt to persuade any
actual (or, to the Employee’s actual or constructive knowledge, prospective)
customer, client, agent, contractor or other party to a contractual or other
business relationship with Assurant Solutions to discontinue or curtail such
relationship in whole or in part or to replace such relationship in whole or in
part with a business relationship with any other person or entity. For avoidance
of doubt, the promises and prohibitions reflected in this Section 5.B shall
apply without regard to whether the Employee or another party initiated the
first communication regarding, or leading to, any solicitation or attempt to
persuade that is prohibited by this Section 5.B. The parties agree and stipulate
that, in connection with any dispute, litigation or other proceeding concerning
any alleged or threatened violation of this Section 5.B, the issue of who
initiated the first communication shall be irrelevant and immaterial and no
evidence thereof shall be admitted or considered by the court or other tribunal
charged with resolving or adjudicating such dispute, litigation or proceeding.
For the avoidance of doubt, nothing herein shall prevent any person or entity
from engaging in activities in which the Employee is prohibited from engaging
hereunder as long as the Employee does not directly or indirectly provide any
information or other assistance to such other person or entity in connection
with such activities.


C.Non-Competition. For a period of eighteen (18) months following the Retirement
Date, the Employee shall not, whether on his own behalf or on behalf of or in
conjunction with any other person or entity, acting in any capacity whatsoever
(including, but not limited to, as an owner of any business, except as a
stockholder of a publicly held corporation of which the Employee beneficially
owns no more than five percent of any class of equity security), in any
geographic area where Assurant Solutions is operating as of the Retirement Date
(or within 6 months prior thereof) directly or indirectly compete with Assurant
Solutions (or with the businesses that comprised Assurant Solutions as of the
Retirement Date, even if the Company no longer uses the term “Assurant
Solutions” to identify the segment, such businesses being collectively referred
to hereinafter as “Assurant Solutions”) for the business of, or for any direct
commercial relationship with, any client, customer, contract holder,
policyholder, broker, agent or other intermediary in any line of business in
which Assurant Solutions is engaged as of the Retirement Date. For avoidance of
doubt, the prohibitions of this Section 5.C include, but are not be limited to,
a prohibition against the Employee’s engagement as a consultant to any
competitor of Assurant Solutions within the scope of this Section 5.C.
Notwithstanding the foregoing, following the Retirement Date, the Employee may
be engaged as a consultant to or employee of a company that does not compete
with Assurant Solutions but which may be an affiliate (but not a direct or
indirect parent company) of a company that competes with Assurant Solutions (a
“Competing Affiliate”), provided that (i) the Employee does not directly or
indirectly provide services or information to, or supervise or advise any
employee of, or serve on the Board of Directors of, or act as a consultant to,
the Competing Affiliate, (ii) to the reasonable satisfaction of the Company, it
has been demonstrated that commercially reasonable steps have been taken to
prevent any direct or indirect communications between Employee and the Competing
Affiliate, its employees, officers, executives, directors, consultants,
independent contractors and agents concerning any potentially competitively
sensitive information, and (iii) before the Employee undertakes any such
activity, the Company, by its Chief Executive Officer or Chief Legal Officer,
consents in writing to such activity, which consent shall not be unreasonably
withheld.


D.Non-Disparagement. The Employee shall not publicly or privately disparage or
denigrate





--------------------------------------------------------------------------------





the Company, its subsidiaries, affiliates, employees, officers or directors in
respect of their integrity, character, business practices, performance, skills,
acumen, experience or success. The Company shall not, and shall direct its
officers and directors not to, publicly or privately disparage or denigrate the
Employee in respect of the Employee’s integrity, character, business practices,
performance, skills, acumen, experience or success. The respective parties shall
be responsible for, and bear any and all liability with respect to, any breach
of this Section 5.D only if such breach is knowingly and willfully committed and
involves a material public disparagement of the other party. Notwithstanding the
foregoing, neither the Company nor the Employee shall be entitled to terminate,
rescind, repudiate or seek judicial invalidation of this Agreement or any of its
provisions as a remedy for any breach or alleged breach of this Section 5.D. and
any person shall be permitted to make truthful statements to the extent (i)
required by law or any court, or governmental, regulatory or self-regulatory
agency or (ii) necessary in connection with any dispute between the Company or
any subsidiary or affiliate of the Company and the Employee, which is governed
by Section 6.C. or Section 10 of this Agreement.


E.Litigation Against the Company. The Employee shall not act as an expert
witness, or consultant in any litigation against the Company or any of its
subsidiaries or affiliates, except as a fact witness if legally compelled to do
so by subpoena or other writ or order of a court or government agency of
competent jurisdiction.


F.
No Other Restrictions. Except as expressly provided in this Section 5, there are

no other restrictions on the Employee’s activities following the Retirement Date
and this Section 5 supersedes any similar restrictions in any other agreement,
plan or policy applicable to the Employee or to which he is a party.


6.
Enforcement of Restrictions; Rights and Remedies



A.Reasonableness.    The Employee hereby acknowledges and agrees that: the
restrictions provided in this Agreement are reasonable in time and scope in
light of (i) the Company’s interest in protecting its business; and (ii) his
ability to work and earn a living will not be unreasonably restrained by the
application of these restrictions.


B.Injunctive Relief. The Employee recognizes and agrees that should he fail to
materially comply with the restrictions set forth herein, which restrictions are
vital to the protection of the Company’s business, the Company will suffer
irreparable injury and harm for which there is no adequate remedy at law.
Therefore, the Employee agrees that in the event of the breach or threatened
breach by him of any of the terms and conditions of Sections 5.A, 5.B, 5.C or
5.D hereof, the Company shall be entitled to preliminary and permanent
injunctive relief against him as may be awarded by a court having jurisdiction
over the dispute in addition to, and not in lieu of, any other rights or
remedies available to the Company at law or in equity.


C.All Other Disputes and All Other Relief. Except for disputes in which the
Company seeks injunctive relief, and in connection with such disputes except
insofar as required for injunctive relief, any disputes arising out of or
relating to this Agreement - including but not limited to any dispute concerning
its alleged breach, termination, validity, enforceability or interpretation
thereof - shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention and Resolution (“CPR”) Rules for
Administered Arbitration (the “Administered Rules” or “Rules”) by a sole
arbitrator. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1 et seq., and judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction thereof. The place of the
arbitration shall be New York, New York.







--------------------------------------------------------------------------------





D.Conditions to Company’s Obligation to Make
Payments; Liquidated Damages and Setoff


i.
Conditions to Company’s Obligation to Make Payments. The consideration for the
Company’s promises under Section 2 hereof are the Employee’s Release under
Section 7 and Exhibit A hereof and each and every other promise that Employee
makes herein. At every point in time, the Company’s obligation to make all
not-yet-due payments under Section 2 hereof is expressly conditioned on the
Employee’s not having materially breached Sections 5.A, 5.B, 5.C and 5.D hereof.
In the event of a material breach by the Employee of any of the provisions of
Sections 5.A, 5.B, 5.C or 5.D hereof, the Company shall have the right to cease
making any future payments under Section 2 of this Agreement and no such payment
shall be due or payable at any time thereafter; provided that the payments under
Section 2 shall not be subject to such forfeiture unless the Company provides
the Employee with written notice of acts or omissions giving rise to such
forfeiture and, if curable, the Employee fails to cure such acts or omissions
within ten (10) business days of receipt of such notice.



ii.
Liquidated Damages and Set-Off. The parties hereto acknowledge that the actual
financial and monetary injury to the Company and its reputation that would
result from Employee’s material breach of the provisions of Section 5.D hereof
would be real and substantial but impossible to ascertain with precision or
certainty. Therefore, they agree that if a court of law has entered a temporary
restraining order or preliminary injunction in favor of the Company with respect
to the Employee’s breach of Section 5.A., 5.B., 5.C., or 5.D, the Company may
withhold any further payments otherwise due hereunder, up to a cumulative amount
of one million dollars ($1,000,000) and that no further payment under Section 2
hereof shall be made unless and until the cumulative total of the payments
withheld under this Subsection 6.D.ii is equal one million dollars ($1,000,000),
provided, however, that if any such restraining order injunction is subsequently
vacated or dissolved (and if the order vacating or dissolved such restraining
order or injunction is not stayed, pending appeal or otherwise), without the
entry of another permanent or continuing preliminary injunction, then the
Company shall, within 10 business days of its receipt of the order dissolving or
vacating such restraining order or injunction, pay to the Employee the total of
all sums so withheld, plus five percent per annum simple interest (prorated as
necessary for the applicable time period) on amounts withheld.



iii.
No Mitigation/No Other Offset. The Company acknowledges that the Employee shall
not be required to mitigate damages by seeking other employment, and that except
as expressly provided in this Section 6, there shall be no offset against any
payments or entitlements due to the Employee whether under this Agreement or
otherwise on account of any remuneration the Employee receives future employment
(including self-employment) or on account of any claims the Company or any
affiliate may have against him.



E.
Independence of Rights and Remedies. The rights and remedies enumerated in this
Section 6 are and shall be independent of each other, and shall be severally
enforced. Such rights and remedies shall be in addition to, and not in lieu of,
any other rights or remedies available to the Company or the Employee at law or
in equity, provided, however, that no damages at law shall be sought except in
arbitration under Section 6.C hereof.








--------------------------------------------------------------------------------





7.
Release of Claims



The parties shall execute a General Release and Covenant not to Sue in the form
attached hereto as Exhibit A (the “Release”) no later than July 1, 2016.
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to make the Severance Payments is conditioned on the Employee’s
execution, delivery and non-revocation of the Release in the time period
required herein and his compliance with the terms of the Release.
8.
Notices



All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given if delivered in
person, by courier or sent by express, registered or certified mail, postage
prepaid, addressed as follows:


If to the Employee:


Steven C. Lemasters


at his last known home address on file at Assurant or, following Assurant’s
receipt of any change of address notice given by Employee, at the new address
specified therein;


If to the Company:


Executive Vice President, Chief Legal Officer and Secretary Assurant, Inc.
28 Liberty Street 41st Floor
New York, NY 10005






Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.


9.
Tax Matters



A.
Withholding of Taxes.



All Severance Payments and other benefits required to be provided by the Company
to the Employee under this Agreement shall be subject to the withholding of such
amounts relating to taxes and other payroll deductions as the Company may
reasonably determine it should withhold pursuant to any applicable law,
regulation or Company policy.


B.
Section 409A of the Internal Revenue Code.



The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code section 409A and applicable guidance
promulgated thereunder (collectively, “Section 409A”). Accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Section 409A. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Employee by the
Internal Revenue Service under Section 409A or any damages for failing to comply
with Section 409A, unless such tax, interest or penalties are imposed





--------------------------------------------------------------------------------





on the Employee because of the
Company’s or any affiliate’s breach of this Agreement. Each monthly installment
of the Severance Amount as provided in Section 2.A of this Agreement shall be
considered a separate payment, as described in Treasury Regulations Section
1.409A-2(b)(2), for purposes of Section 409A. With respect to any payment
constituting nonqualified deferred compensation subject to Section 409A: (A) all
expenses or other reimbursements provided herein shall be payable in accordance
with the Company’s policies in effect from time to time, but in any event shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Employee; (B) no such reimbursement
or expenses eligible for reimbursement in any taxable year shall in any way
affect the expenses eligible for reimbursement in any other taxable year; and
(C) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit.


10.
Governing Law; Personal Jurisdiction and Venue



This Agreement shall be construed, interpreted and enforced in accordance with
the laws the State of Georgia without giving effect to the choice of law
principles thereof. The parties hereto agree that any action for injunctive
relief to enforce any provision of this Agreement may be brought in any state or
federal court in the Borough of Manhattan, New York, New York. Such parties
hereby submit to the personal jurisdiction and venue of any such court in which
any such action is brought. In addition, any such action for injunctive relief
may be brought in any other court that otherwise has subjective matter
jurisdiction, personal jurisdiction and venue in connection with such action.


11.
Waiver of Breach



No waiver of any provision of this Agreement shall have any force and effect
unless it is in writing signed by the party giving the waiver. Any waiver or
forbearance, express or implied, of any breach of this Agreement shall not be
construed to be a continuing waiver or a consent to any other or subsequent
breach on the part either of the Employee or of the Company.




12.
Non-Assignment; Successors



Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company, and (ii) this Agreement shall inure to the benefit of
the heirs, assigns or designees of the Employee to the extent of any payments
due to them hereunder. In the event the Employee dies while any payment or
entitlement is due to him hereunder, such payment or entitlement shall be paid
or provided to his spouse (or if she is not alive, his estate). In the event of
any sale of all or substantially all of the Company’s assets or merger of the
Company in which the Company is not the surviving entity, as used in this
Agreement the term “Company” shall be deemed to refer to the surviving
corporation, successor or assign of the Company; provided that, the references
in Section 5 shall be construed to continue to apply only to the business of the
Company (and its employees, clients and contractual relationships) immediately
prior to such sale or merger.
13.
Severability and Intent for a Court to Enforce Covenants to Maximum Extent



If any provision of this Agreement is determined by a court of competent
jurisdiction not to be fully





--------------------------------------------------------------------------------





enforceable by injunctive relief, the Employee and the Company agree that it is
the intention of the parties that such provision should be enforceable to the
maximum extent allowable under applicable law. If any provision of this
Agreement is held to be invalid or unenforceable, such invalidation or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement (or any portion thereof). If, and only if, a court
finds that Section 5.B or 5.C hereof is not enforceable to the full extent
provided by its terms, the parties agree that such court may, and hereby
memorialize their intention that such court shall, enforce such provisions by
injunctive relief to the full geographic and temporal extent that such court may
find permissible under applicable law.
14.
Indemnification



The Company represents and warrants that, in connection with any activities or
circumstances concerning the Company (and its constituent parts), the Employee
(and his legal representatives and heirs) will continue to be eligible to be
indemnified on the same basis as senior executives of the Company or any
affiliate are so indemnified with respect to third party claims and shall
continue to be covered under directors’ and officers’ liability insurance
policies on the same basis as senior executives of the Company are so covered
until such time as suits can no longer be brought against the Employee as a
matter of law.


15. Entire Agreement


This Agreement, together with the Mutual General Release and Covenant Not to Sue
the form of which is set forth as Exhibit A hereto, constitutes the entire
agreement by and between the Company and the Employee with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements or understandings between the Employee and the Company with respect
to such subject matter, whether written or oral. This Agreement may be amended
or modified only in a written document executed by the Employee and the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




 
EMPLOYEE:
 
 
 
/s/ S. Craig Lemasters
 
Steven C. Lemasters
 
 
 
 
 
ASSURANT, INC.
 
 
By:
/s/ Alan Colberg
 
Alan Colberg
 
Chief Executive Officer and President








--------------------------------------------------------------------------------





EXHIBIT A


MUTUAL GENERAL RELEASE AND COVENANT NOT TO SUE


THIS GENERAL RELEASE AND COVENANT NOT TO SUE (this
“Release”) is entered into as of    •, 2016, by and between Steven C. Lemasters
(the “Employee”) and Assurant, Inc. (the “Company”), pursuant to the terms of
the Separation Agreement, dated as of     •, 2016, by and between the Employee
and the Company, to which this Release is attached (the “Separation Agreement”).


1.Release by the Employee


The Employee hereby releases and forever discharges, and covenants not to sue,
the Company or its subsidiaries, affiliates, their directors, members, officers,
employees, agents, stockholders, successors and assigns, both individually and
in their official capacities, (together, the “Company Released Parties”) from,
and with respect to, any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the
Employee ever had, now has or which his heirs, executors, administrators and
assigns, or any of them hereafter can, shall or may have by reason of or related
to the Employee’s employment with, or termination of employment from, the
Company and/or its subsidiaries and affiliates.


By signing this Release, the Employee is providing a complete waiver of all
claims against the Company Released Parties that may have arisen, whether known
or unknown, up and until the effective date of this Release. This includes, but
is not limited to, claims based on Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967
(including the Older Workers Benefit Protection Act) (the “ADEA”), the Americans
With Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974 (except as to claims pertaining to vested benefits under employee benefit
plans maintained by the Company Released Parties), and all applicable amendments
to the foregoing acts and laws, or any common law, public policy, contract
(whether oral or written, express or implied) or tort law, and any other local,
state or Federal law, regulation or ordinance having any bearing whatsoever on
the terms and conditions of the Employee’s employment and the cessation thereof.


The Employee further agrees, promises and covenants that, to the maximum extent
permitted by law neither, he, nor any person, organization, or other entity
acting on his behalf has or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Company Released
Parties involving any matter occurring in the past up to the date of this
Release, or involving or based upon any claims, demands, causes of action,
obligations, damages or liabilities which are the subject of this Release. This
Release shall not affect the Employee’s rights under the Separation Agreement or
under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of this Release and does not purport to limit any right the
Employee may have to file a charge under the ADEA or other civil rights statute
or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other investigative agency. This Release
does, however, waive and release any right to recover damages under the ADEA or
any other civil rights statute.


Notwithstanding anything to the contrary contained in this Release, nothing in
this Section 1 shall apply to, or release the Company or any Company Released
Party from, or prevent the Employee from suing with respect to, any rights and
claims of the Employee directly or indirectly arising from or under





--------------------------------------------------------------------------------





or related to any obligation or commitment of the Company under the Separation
Agreement, any rights the Employee has as a Company shareholder or his rights to
be indemnified and/or advanced expenses under the corporate documents of the
Company and any affiliate or, if greater, under applicable law and to be covered
under any applicable directors’ and officers’ insurance policies.


2.
Release by the Company



The Company on behalf of itself and its subsidiaries and affiliates hereby
releases and forever discharges, and covenants not to sue, the Employee from,
and with respect to, any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the Company
ever had, now has or shall or may have by reason of or related to the Employee’s
employment with, or termination of employment from, the Company and/or its
subsidiaries and affiliates.


The Company on behalf of itself and its subsidiaries and affiliates further
agrees, promises and covenants that, to the maximum extent permitted by law
neither, they, nor any person, organization, or other entity acting on their
behalf has or will file, charge, claim, sue, or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Employee
involving any matter occurring in the past up to the date of this Release, or
involving or based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject of this Release.


Notwithstanding anything to the contrary contained in this Release, nothing in
this Section 2 shall apply to, or release the Employee from, any rights and
claims of the Company or its subsidiaries and affiliates, or any liability he
may have to the Company, directly or indirectly arising from or related to the
Separation Agreement, including, without limitation (i) any obligation or
commitment of the Employee under the Separation Agreement, (ii) any breach of
representation or covenant of the Employee under the Separation Agreement or
(iii) any right of the Company to enforce the terms of the Separation Agreement.


3.
Construction



This Release shall be governed by and construed in accordance with the laws of
the State of New York. If any provision in this Release is held invalid or
unenforceable for any reason, the remaining provisions shall be construed as if
the invalid or unenforceable provision(s) had not been included.


4.Consideration and Revocation Periods. The Employee has had at least 21 days to
review and consider the terms of this Release. The terms of this release shall
be effective if the Employee does not revoke it in writing within seven days of
the date first written above.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Release on the date first
written above.




 
EMPLOYEE:
 
 
 
 
 
Steven C. Lemasters
 
 
 
 
 
ASSURANT, INC.
 
 
By:
 
 
Alan Colberg
 
Chief Executive Officer and President






